 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   JOSEPH BARTON
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       CASE NO. 1:19-CR-00202-LJO-SKO

12                              Plaintiff,           PROTECTIVE ORDER BETWEEN THE
                                                     PARTIES REGARDING PROTECTED
13                        v.                         INFORMATION

14   JUSTIN DEGER,

15                             Defendant.

16

17
                                                      ORDER
18
           For good cause shown, the stipulation between counsel dated October 2, 2019, in Case No. 1:19-
19

20 CR-00202-LJO-SKO regarding discovery and treatment of Protected Information is approved and

21

22 IT IS SO ORDERED.

23     Dated:    October 3, 2019                          /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
24

25

26

27

28


      [PROPOSED] PROTECTIVE ORDER                     1
